DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 9 have been considered, but are not persuasive. The new ground of rejection cites Kim US 2016/0313495 as teaching the amended claim limitation in claims 1 and 9.
In addition, Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Regarding at least claims 1 and 9, the applicant argues the rejection under 35 U.S.C 103 is improper over Lee US 2012/0014136 in view of Wu CN 106273571A fails to disclose “the groove-shaped structures include circular grooves and rectangular grooves, and the circular grooves and the rectangular grooves are arranged in the first end surface irregularly” because Wu fails to discloses two different shapes of grooves (4 and 5) are arranged irregularly in figs.1 and 2. The Examiner respectfully disagrees.
Regarding applicant’s argument, firstly, the claim limitation “the circular grooves and the rectangular grooves are arranged in the first end surface irregularly” can be interpreted in different ways. For example, distances between two adjacent ones of circular grooves and two adjacent ones of the rectangular grooves are arranged unequally respectively, sizes of the circular grooves and the rectangular grooves are arranged differently respectively, or the densities of the circular grooves and the rectangular grooves are arranged differently or irregularly is considered as the circular grooves and the rectangular grooves are arranged irregularly. Secondly, Wu does disclose the groove-shaped structures include circular grooves (4) and other grooves (5), and the circular grooves and the other grooves (5) are arranged in the first end surface irregularly (see figs.1 and 2, the circular grooves and the other grooves are arranged irregularly. For example, sizes of the circular grooves and the rectangular grooves are arranged differently respectively, and distances between two adjacent ones of circular grooves and two adjacent ones of the rectangular grooves are arranged unequally respectively). Thus, The Examiner finds that Wu does disclose the circular grooves and the other grooves are arranged irregularly. In addition, The Examiner finds Lee US 2012/0014136 discloses the groove-shaped structures include circular grooves are arranged in the first end surface irregularly as well (see figs.3,4 and 8 and para.35, 42 and 43 discloses the groove-shaped structures have different sizes, different densities and different distances between two adjacent ones of the groove-shaped structures).
The Examiner maintains the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, the claim limitation “distances between two adjacent ones of the groove-shaped structures are unequal or equal” is considered to be indefinite. The claim limitations “distances between two adjacent ones of the groove-shaped structures are unequal or equal” appear to contradict the disclosure. Fig.1 discloses the groove-shaped structures are arranged in the first end surface irregularly and the distances between two adjacent ones of the groove-shaped structures are unequal. Also, it’s impossible to have the distances between two adjacent ones of the groove-shaped structures are equal when the groove shaped structures are arranged irregularly. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “distances between two adjacent ones of the groove-shaped structures are unequal 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A (see document 17234828_2022-03-19_CN_106273571_A_M.pdf) and Kim US 2016/0313495.
Regarding claim 1, Lee discloses a light guide plate structure, in at least figs.3-4 and 8, comprising: a light guide plate (122), a first end surface of the light guide plate comprising a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures configured to refract light emitted by a side light source (110)(see fig.4), a second end surface of the light guide plate comprising a plurality of prisms (see fig.8) disposed therein, the prisms configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate being formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate being two opposite surfaces (see fig.8), and the second end surface of the light guide plate being close to a display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves are arranged in the first end surface (see figs.3,4 and 8 and para.35, 42 and 43).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves, and the circular grooves and the other grooves are arranged in the first end surface irregularly.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Kim discloses a light guide plate structure, in at least figs.1-3 and 8A-8C, the groove-shaped structures are arranged in regularly or irregularly (para.106 and 107) for the purpose of preventing or mitigating the hot spot phenomenon (para.109) in order to have the light guide plate with better brightness and light uniformity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves, and the groove-shaped structures are arranged in regularly or irregularly as taught by Wu and Kim respectively in the light guide plate structure of Lee in order to have the groove-shaped structures includes circular grooves and other grooves, and the circular grooves and the other grooves are arranged in the first end surface irregularly for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity, preventing or mitigating the hot spot phenomenon in order to have the light guide plate with better brightness and light uniformity.
Moreover, Lee in view of Wu and Kim does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the light guide plate structure of Lee in view of Wu and Kim for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 2, Lee discloses inner surfaces of the circular grooves are spherical surfaces (see fig.3, 4 and 8 and para.35, 42 and 43).  
Regarding claim 4, Lee discloses distances between two adjacent ones of the groove-shaped structures are unequal (see figs.3 and 4). 
Regarding claim 5, Lee discloses sizes of the groove-shaped structures from one side of the first end surface to the other side of the first end surface are from small to large (see figs.3 and 4).  
Regarding claim 6, Lee discloses the groove-shaped structures from one side of the first end surface to the other side of the first end surface are arranged from dense to sparse (para.35).  
Regarding claim 7, Lee discloses distances between two adjacent ones of the prisms arranged in the second end surface are equal (see fig.8) or unequal.  
Regarding claim 8, Lee discloses heights of two adjacent ones of the prisms are equal (see fig.8) or unequal.  
Regarding claim 9, Lee discloses a display device, in at least figs.3-4 and 8, comprising: a side light source (110); 
a light guide plate (122); and 
a display panel (para.19); 
16wherein a first end surface of the light guide plate comprises a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures are configured to refract light emitted by the side light source (see fig.4), a second end surface of the light guide plate comprises a plurality of prisms (see fig.8) disposed therein, the prisms are configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate are formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate are two opposite surfaces (see fig.8), and the second end surface of the light guide plate are close to the display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves (see figs.3,4 and 8 and para.35, 42 and 43).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves, and the circular grooves and the other grooves are arranged in the first end surface irregularly.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Kim discloses a display device, in at least figs.1-3 and 8A-8C, the groove-shaped structures are arranged in regularly or irregularly (para.106 and 107) for the purpose of preventing or mitigating the hot spot phenomenon (para.109) in order to have the light guide plate with better brightness and light uniformity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves, and the groove-shaped structures are arranged in regularly or irregularly as taught by Wu and Kim respectively in the display device of Lee in order to have the groove-shaped structures includes circular grooves and other grooves, and the circular grooves and the other grooves are arranged in the first end surface irregularly for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity, preventing or mitigating the hot spot phenomenon in order to have the light guide plate with better brightness and light uniformity.
Moreover, Lee in view of Wu and Kim does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the display device of Lee in view of Wu and Kim for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 10, Lee discloses inner surfaces of the circular grooves are spherical surfaces (see fig.3, 4 and 8 and para.35, 42 and 43).  
Regarding claim 12, Lee discloses distances between two adjacent ones of the groove-shaped structures are unequal (see figs.3 and 4). 
Regarding claim 13, Lee discloses sizes of the groove-shaped structures from one side of the first end surface to the other side of the first end surface are from small to large (see figs.3 and 4).  
Regarding claim 14, Lee discloses the groove-shaped structures from one side of the first end surface to the other side of the first end surface are arranged from dense to sparse (para.35).  
Regarding claim 15, Lee discloses distances between two adjacent ones of the prisms arranged in the second end surface are equal (see fig.8) or unequal.  
Regarding claim 16, Lee discloses heights of two adjacent ones of the prisms are equal (see fig.8) or unequal.  
Regarding claim 18, Lee in view of Wu and Kim discloses an electronic device, in at least figs.3, 4 and 8, comprising the display device of claim 9 (see the rejection of claim 9 above)

Claim 1-2, 4-10, 12-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A (see document 17234828_2022-03-19_CN_106273571_A_M.pdf).
Regarding claim 1, Lee discloses a light guide plate structure, in at least figs.3-4 and 8, comprising: a light guide plate (122), a first end surface of the light guide plate comprising a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures configured to refract light emitted by a side light source (110)(see fig.4), a second end surface of the light guide plate comprising a plurality of prisms (see fig.8) disposed therein, the prisms configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate being formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate being two opposite surfaces (see fig.8), and the second end surface of the light guide plate being close to a display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves are arranged in the first end surface (see figs.3,4 and 8 and para.35, 42 and 43).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves are arranged irregularly.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5) are arranged irregularly (see figs.1 and 2, the circular grooves and the other grooves are arranged irregularly. For example, sizes of the circular grooves and the rectangular grooves are arranged differently respectively, and distances between two adjacent ones of circular grooves and two adjacent ones of the rectangular grooves are arranged unequally respectively) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves are arranged irregularly as taught by Wu in the light guide plate structure of Lee for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity.
Moreover, Lee in view of Wu does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the light guide plate structure of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 1, Lee discloses a light guide plate structure, in at least figs.3-4 and 8, comprising: a light guide plate (122), a first end surface of the light guide plate comprising a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures configured to refract light emitted by a side light source (110)(see fig.4), a second end surface of the light guide plate comprising a plurality of prisms (see fig.8) disposed therein, the prisms configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate being formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate being two opposite surfaces (see fig.8), and the second end surface of the light guide plate being close to a display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves are arranged in the first end surface irregularly (see figs.3,4 and 8 and para.35, 42 and 43 discloses the groove-shaped structures have different sizes, different densities and different distances between two adjacent ones of the groove-shaped structures).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5)(see figs.1 and 2) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves as taught by Wu in the light guide plate structure of Lee for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity.
Moreover, Lee in view of Wu does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the light guide plate structure of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 2, Lee discloses inner surfaces of the circular grooves are spherical surfaces (see fig.3, 4 and 8 and para.35, 42 and 43).  
Regarding claim 4, Lee discloses distances between two adjacent ones of the groove-shaped structures are unequal (see figs.3 and 4). 
Regarding claim 5, Lee discloses sizes of the groove-shaped structures from one side of the first end surface to the other side of the first end surface are from small to large (see figs.3 and 4).  
Regarding claim 6, Lee discloses the groove-shaped structures from one side of the first end surface to the other side of the first end surface are arranged from dense to sparse (para.35).  
Regarding claim 7, Lee discloses distances between two adjacent ones of the prisms arranged in the second end surface are equal (see fig.8) or unequal.  
Regarding claim 8, Lee discloses heights of two adjacent ones of the prisms are equal (see fig.8) or unequal.  
Regarding claim 9, Lee discloses a display device, in at least figs.3-4 and 8, comprising: a side light source (110); 
a light guide plate (122); and 
a display panel (para.19); 
16wherein a first end surface of the light guide plate comprises a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures are configured to refract light emitted by the side light source (see fig.4), a second end surface of the light guide plate comprises a plurality of prisms (see fig.8) disposed therein, the prisms are configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate are formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate are two opposite surfaces (see fig.8), and the second end surface of the light guide plate are close to the display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves are arranged in the first end surface (see figs.3,4 and 8 and para.35, 42 and 43).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves are arranged irregularly.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5) are arranged irregularly (see figs.1 and 2, the circular grooves and the other grooves are arranged irregularly. For example, sizes of the circular grooves and the rectangular grooves are arranged differently respectively, and distances between two adjacent ones of circular grooves and two adjacent ones of the rectangular grooves are arranged unequally respectively) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves are arranged irregularly as taught by Wu in the display device of Lee for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity.
Moreover, Lee in view of Wu does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the display device of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 9, Lee discloses a display device, in at least figs.3-4 and 8, comprising: a side light source (110); 
a light guide plate (122); and 
a display panel (para.19); 
16wherein a first end surface of the light guide plate comprises a plurality of groove-shaped structures (see figs.4 and 8) disposed therein, the groove-shaped structures are configured to refract light emitted by the side light source (see fig.4), a second end surface of the light guide plate comprises a plurality of prisms (see fig.8) disposed therein, the prisms are configured to refract light emitted by the side light source, the groove-shaped structures, the prisms, and the light guide plate are formed as an integrated structure (see fig.8), the first end surface of the light guide plate and the second end surface of the light guide plate are two opposite surfaces (see fig.8), and the second end surface of the light guide plate are close to the display panel (see figs.4 and 8 and para.19, the backlight unit to irradiate light to a display panel);
wherein the groove-shaped structures include circular grooves are arranged in the first end surface irregularly (see figs.3,4 and 8 and para.35, 42 and 43 discloses the groove-shaped structures have different sizes, different densities and different distances between two adjacent ones of the groove-shaped structures).
Lee does not explicitly disclose the groove-shaped structures includes circular grooves and other grooves.
Wu discloses a light guide plate structure (1, 2 with 6), in figs.1 and 2, the groove-shaped structures includes circular grooves (4) and other grooves (5)(see figs.1 and 2) for the purpose of having two different grooves can making the reflection performance better so that the light guide plate with better brightness and light uniformity (page 3, lines 38-42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the groove-shaped structures includes circular grooves and other grooves as taught by Wu in the display device of Lee for the purpose of having two different grooves can make the light reflected with more path such that the light passes through the light guide plate has a better brightness and light uniformity.
Moreover, Lee in view of Wu does not explicitly disclose the other grooves are rectangular grooves. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The other grooves are rectangular grooves performing the same function as the other grooves with other arbitrary shapes, such as the other grooves are conical grooves or trapezoid grooves to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the other grooves are rectangular grooves in the display device of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Regarding claim 10, Lee discloses inner surfaces of the circular grooves are spherical surfaces (see fig.3, 4 and 8 and para.35, 42 and 43).  
Regarding claim 12, Lee discloses distances between two adjacent ones of the groove-shaped structures are unequal (see figs.3 and 4). 
Regarding claim 13, Lee discloses sizes of the groove-shaped structures from one side of the first end surface to the other side of the first end surface are from small to large (see figs.3 and 4).  
Regarding claim 14, Lee discloses the groove-shaped structures from one side of the first end surface to the other side of the first end surface are arranged from dense to sparse (para.35).  
Regarding claim 15, Lee discloses distances between two adjacent ones of the prisms arranged in the second end surface are equal (see fig.8) or unequal.  
Regarding claim 16, Lee discloses heights of two adjacent ones of the prisms are equal (see fig.8) or unequal.  
Regarding claim 18, Lee in view of Wu discloses an electronic device, in at least figs.3, 4 and 8, comprising the display device of claim 9 (see the rejection of claim 9 above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A and Kim US 2016/0313495 as applied to claim 1 above.
Regarding claim 3, Lee in view of Wu and Kim does not explicitly disclose inner surfaces of the rectangular grooves are circular arcs.  However, It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). Inner surfaces of the rectangular grooves are circular arcs performing the same function as Inner surfaces of the rectangular grooves with other arbitrary shape, such as inner surfaces of the rectangular grooves are spherical surfaces or triangle shape to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inner surfaces of the rectangular grooves are circular arcs in the light guide plate structure of Lee in view of Wu and Kim for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A as applied to claim 1 above.
Regarding claim 3, Lee in view of Wu does not explicitly disclose inner surfaces of the rectangular grooves are circular arcs.  However, It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). Inner surfaces of the rectangular grooves are circular arcs performing the same function as Inner surfaces of the rectangular grooves with other arbitrary shape, such as inner surfaces of the rectangular grooves are spherical surfaces or triangle shape to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inner surfaces of the rectangular grooves are circular arcs in the light guide plate structure of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A and Kim US 2016/0313495 as applied to claim 9 above
Regarding claim 11, Lee in view of Wu and Kim does not explicitly disclose inner surfaces of the rectangular grooves are circular arcs.  However, It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). Inner surfaces of the rectangular grooves are circular arcs performing the same function as Inner surfaces of the rectangular grooves with other arbitrary shape, such as inner surfaces of the rectangular grooves are spherical surfaces or triangle shape to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inner surfaces of the rectangular grooves are circular arcs in the display device of Lee in view of Wu and Kim for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A as applied to claim 9 above
Regarding claim 11, Lee in view of Wu does not explicitly disclose inner surfaces of the rectangular grooves are circular arcs.  However, It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). Inner surfaces of the rectangular grooves are circular arcs performing the same function as Inner surfaces of the rectangular grooves with other arbitrary shape, such as inner surfaces of the rectangular grooves are spherical surfaces or triangle shape to refract light emitted by the light source so that the light guide plate with better brightness and light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inner surfaces of the rectangular grooves are circular arcs in the display device of Lee in view of Wu for the purpose of refracting light emitted by the light source so that the light guide plate with better brightness and light uniformity.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A and Kim US 2016/0313495 as applied to claim 9 above, and further in view of Ogiwara US 2003/0210222.
Regarding claim 17, Lee in view Wu and Kim does not explicitly disclose the display panel is a reflective liquid crystal display panel. 
Ogiwara discloses a display device, in at least figs.1,3 and 4, the display panel (106) is a reflective liquid crystal display panel (para.250 and 251) for the purpose of forming a front light-type liquid crystal display using a reflective liquid crystal display panel (para.250).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is a reflective liquid crystal display panel as taught by Ogiwara in the display device of Lee in view of Wu and Kim for the purpose of forming a front light-type liquid crystal display using a reflective liquid crystal display panel.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0014136 in view of Wu CN 106273571A as applied to claim 9 above, and further in view of Ogiwara US 2003/0210222.
Regarding claim 17, Lee in view Wu does not explicitly disclose the display panel is a reflective liquid crystal display panel. 
Ogiwara discloses a display device, in at least figs.1,3 and 4, the display panel (106) is a reflective liquid crystal display panel (para.250 and 251) for the purpose of forming a front light-type liquid crystal display using a reflective liquid crystal display panel (para.250).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is a reflective liquid crystal display panel as taught by Ogiwara in the display device of Lee in view of Wu for the purpose of forming a front light-type liquid crystal display using a reflective liquid crystal display panel.









Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu CN 106273571A (figs.1 and 2) can a primary reference as well.
Kim US 2016/0047965 (figs.2-6 and para.78) discloses the groove-shaped structures (2200) are arranged in the first end surface regularly or irregularly as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871